DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on January 8, 2020.  As directed by the amendment, Claims 1, 2, 7, 8, 10, and 16 have been amended.  Claims 18 and 19 are new claims.  Claims 1-19 are allowable over the prior art.
Regarding the Office Action filed October 15, 2020:
Applicant has resolved all objections with the claims.  Therefore, those objections have been withdrawn.
Applicant has resolved all rejections under 35 USC 103.  Therefore, those rejections have been withdrawn.  See Reasons for Allowance below for more details.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Amanda Lippes on March 12, 2021.
The application has been amended as follows: 
ADD --the-- before “leak flow resistance” (Claim 1, Line 16).
ADD --the-- before “leak flow resistance” (Claim 1, Line 26).
ADD --the-- before “leak flow resistance” (Claim 2, Line 3).
ADD --the-- before “leak flow resistance” (Claim 8, Line 20).
REPLACE “a leak flow model” with --a nonlinear leak flow model comprising leak flow resistance-- (Claim 8, Line 13).
ADD --nonlinear-- before “leak flow model” (Claim 8, Line 20).
ADD --nonlinear-- before “leak flow model” (Claim 11, Line 3).
REPLACE “it is determined” with --the controller determines-- (Claim 18, Line 3).
ADD --by one of a standby, circuit disconnect, or emergency ventilation condition-- after “compromised” (Claim 18, Line 3).
Reasons for Allowance
Claims 1-19 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a method for estimating patient airway flow in a non-invasive ventilator system, the method comprising the steps of: obtaining a measurement of tubing compliance and a measurement of one or more parameters of a nonlinear leak flow model comprising leak flow resistance, determining an estimated gas flow comprising the obtained measurement of the one or more parameters of the nonlinear leak flow model comprising the leak flow resistance, determining an estimated gas flow leak comprising the obtained measurement of the one or more parameters of the nonlinear leak flow model comprising the leak flow resistance, and determining a gas flow leak correcting factor comprising leak information from a previous breath.  The method discussed above is not disclosed and/or is not made obvious by the prior art.

Several prior art similar to the claimed invention are discussed below.
Masic (US 2012/0247471) discusses various embodiments providing systems, methods, and devices for respiratory support.  The apparatus teaches various methods of leak flow estimation through linear regression and recursive techniques.  The apparatus does not disclose about a nonlinear leak flow model and does not discuss about obtaining a leak flow resistance parameter.  Masic discusses simplifying or deriving the equations to be in linear regression form which transforms the model to be linear.  Additionally, the leak flow resistance parameter is never mentioned as playing an active role in the calculations and is not part of a nonlinear leak flow model.  Modifying Masic to have nonlinear leak flow models would go against Masic’s purpose which is to reduce or simplify equations to be in a linear regression form.  Additionally, it is unclear where in the equations would the leak flow resistance parameter be added since the parameter needs to be part of a nonlinear model.  Therefore, Masic fails to disclose the claimed invention of Claim 1.  Similar discussion is applied for Claim 8.
Jafari (US 2009/0241951) discusses systems and methods for compensating for inelastic and elastic leaks in a ventilation system.  Jafari teaches about calculating both elastic and 
Claims 2-7 and 9-19 are allowable due to their dependency on Claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        



/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773